Title: To George Washington from Charles Peter Carpantier, c.19–21 December 1794
From: Carpantier, Charles Peter
To: Washington, George


        
          May it please your Excellency
          [c.19–21 Dec. 1794]
        
        Charles peter Carpentier takes the Liberty to lay under your Excellency’s perusal 1° the petition of Messrs Munnikhuysen & Saddler to juge paca. 2° the decision of his honour the Secretary of the treasury Concerning some difficulties arised between them and the Collector of Baltimore in which your petitioner is wholy concerned throu’ the medium of Said Munnikhuysen & Saddler agreably to the Law a Security of Six thousand dollars was given by them to the officers of the Custom’s which bond was warranted to them by your petitionner. by the perusal of the two peices of writing herewith annexed, your Excellency will be informed of the motives which gave rise to those difficulties. your petitioner dares to Expect from the Justice his Cause, the Equity and humanity of your Excellency you will be pleased to discharge Munnikhuysen and Saddler of their Bond, the Secretary of the treasury not thinking it to be within the limits of his power So to do, what will enable your petitioner to Enjoy a Little property by them detained on that account, the only remains of a fortune left to him to Support himself in a Strange Country. and your petitioner as in duty bound will pray
        
          Carpantier
        
      